Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Receipt of claim amendments and arguments filed on 11/18/2022 is acknowledged. Claims 1, 6, 7, 10-12 and 16-33 are currently pending. Claims 1 and 6-7 were previously examined for patentability.
Claim 10-12 and 16, drawn to a product, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2021.
Rejections and objections not reiterated herein have been withdrawn in view of amendments.
Claims 1, 6-7 and 17-33 are the subject of this Office Action.
All the references below were provided in previous Office Actions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Changzhi (CN 107628928 -machine English translation previously provided by the examiner). 
	Changzhi discloses the reaction of ortho-chlorobenzyl chloride with Mg to produce a Grignard reagent, followed by its reaction with 2-chloro-1-(1-chloro-cyclopropyl)-ethanone:
 
    PNG
    media_image1.png
    137
    281
    media_image1.png
    Greyscale
, in a mixture of ether solvent and toluene, preferably 2-methyltetrahydrofuran and toluene, to produce 2-(1-chloro-cyclopropane-1-yl)-3-chloro-1-(2-chloro-phenyl)-2-propanol (see page 2, Summary of the Invention, and particularly lines 21-22). The reaction temperature is controlled to 20-25°C. See at least Examples 1-3. Changzhi discloses that the fungicide prothioconazole is prepared using this key intermediate 2-(1-chloro-cyclopropane-1-yl)-3-chloro-1-(2-chloro-phenyl)-2-propanol (1st and 2nd paragraphs of page 1). Therefore, it teaches “preparing prothioconazole” from the product of step (a). The solvent mixture of 2-methyltetrahydrofuran and toluene taught in the reference is the same solvent mixture of claims 1 and 6. 
Applicant stated that claim 1 is not anticipated. The response did not explain or point out the supposed errors in the examiner’s rejection. Applicant is reminded that this application is being examined under the first inventor to file provisions of the AIA . The claim are rejected under 35 U.S.C. 102(a)(1) not under 35 U.S.C. 102(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-7, and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Synthesis of Prothioconazole, Nongyao, 48(3), 172-173, 201; 2009), in view of Changzhi (CN 107628928-machine English translation previously provided by the examiner) and Rosen (US 5,099,040), and further evidenced by Arnett (J. Am. Chem. Soc., 1965, 87 (7), pp 1541-1553).
Determining the scope and contents of the prior art
Wang teaches the synthesis of prothioconazole as follows:

    PNG
    media_image2.png
    137
    583
    media_image2.png
    Greyscale
. The first step was performed in ethyl ether as solvent.

Changzhi, as in the anticipatory rejection above, discloses the first step of the reaction of Wang:
 
    PNG
    media_image1.png
    137
    281
    media_image1.png
    Greyscale
, in a mixture of, preferably, 2-methyltetrahydrofuran and toluene as solvents at reaction temperature of 20-25°C. See page 2, Summary of the Invention, and particularly lines 21-22. Changzhi teaches that the fungicide prothioconazole is prepared using the synthesized compound 
    PNG
    media_image3.png
    110
    103
    media_image3.png
    Greyscale
. The experiments show a mixture of solvents in a ratio of ether/toluene of 1.9 to 1. Further, the Changzhi reference is aware of the byproduct dimer caused by the coupling of the o-chlorobenzyl chloride by the Wurtz side reaction. It declares that the purpose of the invention is to inhibit the coupling of o-chlorobenzyl chloride itself in a Wurtz side reaction during the Grignard reaction, thereby increasing the yield and content of product. See whole document, particularly the summary of the invention.

Rosen teaches the improvement in yield, purity and scalability for the first step of the prothioconazole reaction and the second step as follows: 
    PNG
    media_image4.png
    110
    429
    media_image4.png
    Greyscale
, by using in the first step a solvent mixture of toluene and tetrahydrofuran, in which the ratio of toluene to THF is preferably, between 70:30 and 90:10 parts by weight, at a temperature between 0°C and 100°C. See whole document, particularly column 2, lines 15-65. Particularly, Experiment 1 shows a ratio of THF/toluene of 1:5 with a product yield of 81.8%; Experiment 2 shows a ratio of THF/toluene of 1:2.7 with a product yield of 80.9%; Experiment 3 shows a ratio of THF/toluene of 1:2.6 with a product yield of 90.8% and Experiment 4 shows a ratio of THF/toluene of 1:2.7 with a product yield of 82.7%. The second step was performed in methanol as per the “Use Example” in the prior art.

Ascertaining the differences between the prior art and the claims at issue.
The difference between the process of the prior art Wang and the claimed process is the solvent mixture used at the first step in the Grignard reaction. This is ethyl ether vs. a mixture of 2-methyltetrahydrofuran and toluene.
Finding of prima facie obviousness – rationale and motivation (MPEP § 2142-2413)
The level of ordinary skill in the art is high. Someone performing these reactions would be trained in organic chemistry and would recognize that various solvents have been taught/suggested for the first step of the prothioconazole process of Wang.  
The artisan knew that “the most powerful means for influencing rates and yields of many reactions is through solvent variation” (Arnett). Different solvents may have a different effect on solubility, stability and reaction rates and choosing the appropriate solvent allows for thermodynamic and kinetic control over a chemical reaction. One of ordinary skill would have been motivated to optimize the process of Wang by using 2-methyltetrahydrofuran/toluene in the first step, with the purpose of decreasing the presence of dimer and improving the rates and yields of the synthetic process. This is because the ordinary skill in the art would have known that a mixture of 2-methyltetrahydrofuran and toluene was a promising solvent to inhibit the coupling of o-chlorobenzyl chloride itself and therefore decrease the dimer content in the first step of Wang, as suggested by CN 107628928. Also, because Rosen showed high success with a mixture of tetrahydrofuran and toluene. The secondary references provided a high expectation of success in using the solvent mixture of 2-methyltetrahydrofuran/ toluene at the first step of Wang’s process.
In addition, since Rosen showed high success with tetrahydrofuran/toluene ratios of 1:5, 1:2.7 and 1:2.6, one of ordinary skill would have used the solvent ratios exemplified by Rosen, which are the ratios used by Applicants, and thus, would have observed the claimed, “less than 10% by weight”,  “less than 5% by weight”, “less than 3% by weight” and less than 1% by weight” of the dimer compound, because these properties are due to the ratio of the solvent mixture in the reaction. See Applicant’s arguments of 11/18/2022. The claimed method was obvious and obtaining “less than 5% by weight”, “less than 3% by weight” and “less than 1% by weight” of the dimer is not a separate step, but rather a result of the method.
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69.

Note MPEP 2112:
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103."The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103  rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Pursuant to the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B)  and (G) apply in this case:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
            (G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Applicant’s arguments have been considered but were found unpersuasive. Applicant argues unexpected results of 2-methyltetrahydrofuran/ toluene ratios of 1:5 to 5:1, however, these ratios are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claims 1 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 5,099,040), in view of Changzhi (CN 107628928-machine English translation previously provided by the examiner) and further evidenced by Arnett (J. Am. Chem. Soc., 1965, 87 (7), pp 1541-1553) and Stroech (US 4,913,727)
Determining the scope and contents of the prior art
Rosen teaches the improvement in yield, purity and scalability for the first step of the prothioconazole reaction and the second step as follows: 
    PNG
    media_image4.png
    110
    429
    media_image4.png
    Greyscale
, by using in the first step a solvent mixture of toluene and tetrahydrofuran, in which the ratio of toluene to THF is preferably, between 70:30 and 90:10 parts by weight, at a temperature between 0°C and 100°C. See whole document, particularly column 2, lines 15-65. Particularly, Experiment 1 shows a ratio of THF/toluene of 1:5 with a product yield of 81.8%; Experiment 2 shows a ratio of THF/toluene of 1:2.7 with a product yield of 80.9%; Experiment 3 shows a ratio of THF/toluene of 1:2.6 with a product yield of 90.8% and Experiment 4 shows a ratio of THF/toluene of 1:2.7 with a product yield of 82.7%. The second step was performed in methanol as per the “Use Example” in the prior art.

Changzhi, as in the anticipatory rejection above, discloses the first step of the reaction of Rosen:
 
    PNG
    media_image1.png
    137
    281
    media_image1.png
    Greyscale
, in a mixture of, preferably, 2-methyltetrahydrofuran and toluene as solvents at reaction temperature of 20-25°C. See page 2, Summary of the Invention, and particularly lines 21-22. Changzhi teaches that the fungicide prothioconazole is prepared using the synthesized compound 
    PNG
    media_image3.png
    110
    103
    media_image3.png
    Greyscale
. The experiments show a mixture of solvents in a ratio of ether/toluene of 1.9 to 1. Further, the Changzhi reference is aware of the byproduct dimer caused by the coupling of the o-chlorobenzyl chloride by the Wurtz side reaction. It declares that the purpose of the invention is to inhibit the coupling of o-chlorobenzyl chloride itself in a Wurtz side reaction during the Grignard reaction, thereby increasing the yield and content of product. See whole document, particularly the summary of the invention.
	Stroech teaches at column 9, lines 66-68 to column 10, lines 1-6, that the second step of the process of Rosen can be carried out using dimethylformamide or dimethylsufoxide as solvents.
Ascertaining the differences between the prior art and the claims at issue.
The difference between the process of the prior art Rosen and the process of claims 29-33 is the solvent mixture used at the first step in the Grignard reaction. Thus, the difference is a mixture of tetrahydrofuran and toluene vs. a mixture of 2-methyltetrahydrofuran and toluene.
Claim 30 additionally recites a different solvent for the second step of the process.
Finding of prima facie obviousness – rationale and motivation (MPEP § 2142-2413)
The level of ordinary skill in the art is high. Someone performing these reactions would be trained in organic chemistry and would recognize that various solvents have been taught/suggested for the first and second step of the process of Rosen.  
The artisan knew that “the most powerful means for influencing rates and yields of many reactions is through solvent variation” (Arnett). Different solvents may have a different effect on solubility, stability and reaction rates and choosing the appropriate solvent allows for thermodynamic and kinetic control over a chemical reaction. One of ordinary skill would have been motivated to optimize the process of Rosen by using 2-methyltetrahydrofuran instead of tetrahydrofuran for the first step in a mixture with toluene, with the purpose of decreasing the presence of dimer and improving the rates and yields of the synthetic process. This is because the ordinary skill in the art would have known that a mixture of 2-methyltetrahydrofuran and toluene was a promising solvent for inhibit the coupling of o-chlorobenzyl chloride itself in the first step of Rosen (per CN 107628928). In addition, 2-methyltetrahydrofuran is of the same family of cyclic ether solvents as tetrahydrofuran, with the only difference being a methyl group. As reaction solvents, 2-methyltetrahydrofuran and tetrahydrofuran are replaceable for one another. The references provided a high expectation of success.
In regards to the particular organic solvent used for the second step as claimed in claim 30, dimethylformamide and dimethylsufoxide have been suggested for the same exact process. Thus, one of ordinary skill in the art would have used these known solvents.
Since Rosen showed high success with tetrahydrofuran/toluene ratios of 1:5, 1:2.7 and 1:2.6, one of ordinary skill would have used the solvent ratios exemplified by Rosen, which are the ratios used by Applicants, and thus, would have observed the claimed, “less than 5% by weight”, “less than 3% by weight” and less than 1% by weight” of the dimer compound, because these properties are due to the ratio of the solvent mixture in the reaction. See Applicant’s arguments of 11/18/2022. The claimed method was obvious and obtaining “less than 5% by weight”, “less than 3% by weight” and “less than 1% by weight” of the dimer is not a separate step, but rather a result of the method.
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69.

Note MPEP 2112:
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103."The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103  rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Pursuant to the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B)  and (G) apply in this case:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
            (G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Applicant’s arguments have been carefully considered but were found unpersuasive. Applicant argues that the examples of the present application provide evidence of unexpected results in the claimed range of 2-methyltetrahydrofuran/ toluene of 1:5 to 5:1. Applicant first states that Comparative Example 2 shows a ratio of 2-methyltetrahydrofuran/ toluene of 1 to 6.7 and an amount of “dimer” 
    PNG
    media_image5.png
    24
    292
    media_image5.png
    Greyscale
 of 28%.  This is incorrect, Comparative Example 2 doesn’t use 2-methyltetrahydrofuran/toluene; it instead uses tetrahydrofuran/toluene. 
Applicant compared Comparative Example 2 with examples 3-11 of Table 1 of the specification. However, Rosen is the closest prior art, which uses ratios of 1:5, 1:2.6 and 1:2.7 tetrahydrofuran/toluene. Comparative Example 2 is different from the examples found in Rosen. Currently, the comparison does not bear on the question of whether step (a) of the instant process has unexpected results over the step of the closest prior art, that is, Rosen. Although applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner, Rosen is currently the more closely related prior art to claims 29-33. In addition, the results presented in Table 1 do not obtain less than 3% of the impurity or less than 1% of the impurity and the specification does not show how to do this. Additionally, the table shows that at a ratio of 2-MeTHF/toluene of 1:1.5, the production of the side-product is going up to 5%. Applicants data does not support a scope of the lower limit of 5:1. Evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). Thus, applicant’s arguments and results are insufficient to overcome the rejection under 35 USC 103. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 23, 24, 27, 28 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Lack of Written Description rejection.
Applicants claim methods 
    PNG
    media_image6.png
    79
    537
    media_image6.png
    Greyscale
and

    PNG
    media_image7.png
    83
    536
    media_image7.png
    Greyscale

The instant specification describes how to get 1-chloro-2-[2-(2-chlorophenyl)ethyl]benzene in an amount as low as 3.65% by weight. Applicant states that these amounts are due to the particular ratios used of solvent 2-MeTHF/toluene, and that this is not obvious. See Table 1. The claimed process wherein the amount of impurity is less than 3% and less than 1% by weight, as well as the necessary particular ratios to obtain them have not been described in the specification. A ratio of 1:5 may provide about 4.2% of the side-product but when the ratio of 2-MeTHF/toluene goes as low as 1:1.5, the production of the side-product starts going up to 5%, see Example 8. Thus, the specification does not describe how to do what is currently claimed in claims 19, 20, 23, 24, 27, 28 and 32-33, which Applicant regards as unobvious and unexpected. 
  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the whole genus claimed.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).

Claim Objections
Claim 1 recites “comprising reacting a reacting”. Please correct.
Conclusion
Claims 1, 6-7 and 17-33 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626